Exhibit 10.11

 

AGREEMENT TO ASSIGN AND SUBLEASE COMMON SPACE LEASE

 

This Agreement to Assign and Sublease Common Space Lease (“Agreement”) is made
and entered into as of the 21st day of December, 2004 by and among MHI Hotels,
L.L.C., a Virginia limited liability company (“Assignor”) and MHI Hospitality
L.P., a Delaware limited partnership (“Assignee”).

 

RECITALS

 

A. Pursuant to a lease agreement between Shell Island Homeowners Association,
Inc., a North Carolina non-profit corporation (“Owner”), and MHI Recovery
Management, Inc., a Maryland corporation and legal predecessor of Assignor,
dated December 31, 1993, as amended by a lease addendum dated as of July 31,
2004 (as amended, the “Lease”), the Owner leased certain common areas and
facilities (collectively, the “Demised Premises”) of the Shell Island Resort
condominium in Wrightsville Beach, North Carolina (the “Facility”), as
specifically described in the Lease, to MHI Recovery, as the central rental
agent for the Facility.

 

B. Subject to and effective upon the consummation of the IPO (as defined below),
Assignor desires to assign to Assignee, and Assignee desires to assume from
Assignor, all of Assignor’s rights and obligations under the Lease, on the terms
set forth in the form of assignment attached hereto as Exhibit A.

 

C. Subject to and effective upon the consummation of the IPO, Assignee desires
to sublease to Assignor, and Assignor desires to sublease from Assignee, the
Demised Premises on the terms set forth in the form of sublease attached hereto
as Exhibit B (the “Sublease”).

 

D. The Assignee is the operating partnership of a Maryland corporation which
will seek to qualify as a real estate investment trust for Federal income tax
purposes and will seek to complete an underwritten public offering of shares of
its common stock (the “IPO”).

 

E. Pursuant to a separate agreement, MHI Hotels Services LLC has agreed, in the
event of a monetary default under the Sublease on the part of Assignor, as
subtenant under the Sublease, to make a contribution to the capital of Assignor
in an amount sufficient to cure such default, and the Assignee is entering into
this Agreement partially in reliance on the agreements set forth in such
separate agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises set forth above, the mutual
promises and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are mutually acknowledged,
the parties, desiring to be legally bound hereby, agree as follows:

 

1. Assignment and Assumption of Lease. Subject to the terms and conditions of
this Agreement and the consummation of the IPO, Assignor hereby agrees to
assign, transfer, convey and deliver to Assignee (the “Assignment”), and
Assignee agrees to then accept such assignment, transfer, conveyance and
delivery of, all of Assignor’s right, title and interest in, to and under the
Lease pursuant to an instrument of assignment attached hereto and incorporated
by reference as Exhibit A to be executed and delivered by Assignor and Assignee
at the closing of the IPO.

 

2. Assignment Fee and Agreement to Sublease. Subject to the consummation of the
IPO and concurrent with the Assignment, Assignee shall pay Assignor Three
Million Dollars

 

1



--------------------------------------------------------------------------------

($3,000,000.00) (the “Assignment Fee”) and shall sublease back to Assignor the
Demised Premises on the terms and conditions of the Sublease.

 

3. Assignment Fee Adjustment. The assignment fee set forth in paragraph 2 hereof
is based on the assumption of the parties that the term of the Sublease shall be
for not less than 10 years. In the event that the Sublease or the Lease is
terminated prior to the expiration of such 10-year period due to either (x)
termination of the Lease by Owner for any reason (assuming that termination of
the Lease also causes termination of the Sublease), or (y) termination of the
Sublease by Assignor (except in the case of Assignee’s election to terminate or
a default by Assignee), then the Assignment Fee shall be reduced by an amount
equal to the product of (i) the assignment fee paid under paragraph 2, and (ii)
the fraction the numerator of which is the number of months remaining in such
ten-year period at the time of termination of the Sublease and the denominator
of which is 120. Assignor shall pay such amount (the “Damages”) to Assignee in
twelve equal quarterly payments over a 36 month period commencing on the last
day of the first fiscal quarter following such termination of the Sublease,
provided that if, in the opinion of tax counsel reasonably acceptable to
Assignee, receipt of all or any portion of the Damages could adversely affect
the qualification of MHI Hospitality Corporation (the “Corporation”) as a real
estate investment trust (“REIT”) for Federal income tax purposes for any fiscal
year, then the amount of the Damages payable by Assignor to Assignee for such
fiscal year shall be limited to the amount, if any, which could be paid by
Assignor to Assignee without adversely affecting the Corporation’s status as a
REIT, and any unpaid portion shall be carried over to and paid in such
subsequent fiscal year (if any) in which tax counsel concludes that payment can
be made without adversely affecting Corporation’s status as a REIT.

 

4. Further Acts. Each party hereto shall execute, deliver and file any and all
agreements, instruments or the like necessary to effect the foregoing.

 

5. Indemnification. Assignor indemnifies and holds Assignee harmless against all
of the liabilities and obligations of Assignor under the Lease arising or
accruing on or prior to the time of closing of the IPO. Subject to Assignor’s
obligations under the Sublease, Assignee indemnifies and holds harmless Assignor
against all of the liabilities and obligations under the Lease arising or
accruing after the time of the closing of the IPO.

 

6. Governing Law. This Agreement shall be governed by the law of the State of
Delaware without regard to Delaware principles of conflict of laws.

 

 

[signatures follow on next page]

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to Assign and
Sublease Common Space Lease to be signed by a duly authorized officer this 21st
day of December, 2004.

 

 

MHI HOTELS, L.L.C., a Virginia limited liability company By:    

/S/  KIM E. SIMS

Kim E. Sims

President

MHI HOSPITALITY L.P., a Delaware Limited partnership

By: MHI HOSPITALITY CORPORATION,

       its general partner

By:    

/S/  ANDREW M. SIMS

Andrew M. Sims

President

 

3



--------------------------------------------------------------------------------

Exhibit A

 

 

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

This Assignment and Assumption of Lease (“Assignment”) is made and entered into
this          day of                         , 2004 by and among MHI Hotels,
L.L.C., a Virginia limited liability company (“Assignor”) and MHI Hospitality
L.P., a Delaware limited partnership (“Assignee”).

 

RECITAL

 

Assignor desires to assign to Assignee, and Assignee desires to assume from
Assignor all of Assignor’s rights and obligations under a lease agreement
between Shell Island Homeowners Association, Inc., a North Carolina non-profit
corporation and MHI Recovery Management, Inc., a Maryland corporation and legal
predecessor of Assignor (“MHI Recovery”), dated December 31, 1993, as amended by
a lease addendum dated as of July 31, 2004 (as amended, the “Lease Agreement”),
on the terms set forth below. The Assignee is the operating partnership of a
Maryland corporation which will seek to qualify as a real estate investment
trust for Federal income tax purposes and will seek to complete an underwritten
public offering of shares of its common stock (the “IPO”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of Three Million Dollars ($3,000,000.00)
subject to adjustment as set forth in the Agreement to Assign and Sublease
Commercial Space Lease, dated as of                         , 2004, by and
between Assignor and Assignee, paid to Assignor and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned agree as follows:

 

1. Assignment of Lease. Assignor hereby assigns, transfers, conveys and delivers
to Assignee all of Assignor’s right, title and interest in, to and under the
Lease Agreement.

 

2. Assumption. Assignee unconditionally accepts such assignment, transfer,
conveyance and delivery and assumes and covenants that it shall promptly, fully,
completely and faithfully keep, fulfill, observe, perform and discharge each and
every covenant and obligation that may accrue and become performable, due or
owing under the Lease.

 

3. Governing Law. This Agreement shall be governed by the law of the State of
Delaware without regard to Delaware principles of conflict of laws.

 

4. Indemnification. Assignor indemnifies and holds Assignee harmless against all
of the liabilities and obligations of Assignor under the Lease arising or
accruing on or prior to the time of closing of the IPO. Subject to Assignor’s
obligations under the Sublease, Assignee indemnifies and holds harmless Assignor
against all of the liabilities and obligations under the Lease arising or
accruing after the time of the closing of the IPO.

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be signed
by a duly authorized officer this              day of             , 2004

 

   

MHI HOTELS, L.L.C., a Virginia limited liability company

 

 

By:

 

--------------------------------------------------------------------------------

[                                 ]

President

 

MHI HOSPITALITY L.P.

 

 

By: MHI HOSPITALITY CORPORATION,

       its general partner

 

 

By:                                          
                                            

[                                 ]

President

 

5



--------------------------------------------------------------------------------

Exhibit B

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (the “Sublease”) is made as of the              day of
[            ], 2004 by and between MHI Hospitality L.P., a Delaware limited
partnership (the “Sublessor”) and MHI Hotels, L.L.C., a Virginia limited
liability company (the “Subtenant”). Any capitalized word or term used and not
defined herein shall have the meaning ascribed to such word or term in the Prime
Lease.

 

RECITAL

 

WHEREAS, by a written lease dated December 31, 1993, as amended by a lease
addendum dated as of July 31, 2004 (as amended, the “Lease”) by and between
Shell Island Homeowners Association (the “Prime Landlord”) and the legal
predecessor of Subtenant, Prime Landlord leased to Subtenant, as Tenant, certain
common areas and facilities of Shell Island Resort Hotel (the “Leased
Premises”), at the rent and upon and subject to the terms and conditions set
forth in the Prime Lease;

 

WHEREAS, effective as of the closing of the initial public offering of
Sublessor’s general partner (the “IPO”), Subtenant assigned all of its right,
title and interest in the Prime Lease to Sublessor with effect as of the
concurrent entry of this Sublease (the “Assignment”);

 

WHEREAS, Subtenant desires to sublet from Sublessor, and Sublessor desires to
sublet to Subtenant subject to the terms and conditions of this Sublease, the
Leased Premises; and

 

WHEREAS, pursuant to a separate agreement, MHI Hotels Services LLC has agreed,
in the event of a monetary default under this Sublease on the part of Subtenant,
or a termination of the Prime Lease or this Sublease (other than at the election
of or as a result of a default by the Sublessor), to make a contribution to the
capital of Subtenant in an amount sufficient to cure such default or make
Sublessor whole in accordance with the Assignment Fee adjustment included in the
Agreement to Assign and Sublease Commercial Space Lease, dated             ,
2004, between Sublessee and Sublessor, and the Sublessor is entering into this
Sublease partially in reliance on the agreements set forth in such separate
agreement.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, mutually covenant and agree as follows:

 

6



--------------------------------------------------------------------------------

1. Terms of Prime Lease. Except as otherwise expressly provided in this
Sublease: (i) all of the terms, provisions, representations, warranties,
covenants and conditions of the Prime Lease are incorporated herein by reference
and are hereby made a part of this Sublease as if the Prime Lease was fully set
forth in this Section 1; (ii) Subtenant hereby expressly assumes and agrees to
be bound by all of the Sublessor’s obligations under the Prime Lease as if
Subtenant were the tenant thereunder, unless the context clearly otherwise
requires, including, without limitation and for the purposes of illustration of
such context, that the Subtenant shall not have the right to exercise any
renewal option held by the Sublessor under the Prime Lease, or except in such
cases where a term of this Sublease is more restrictive than a term of the Prime
Lease dealing with the same subject matter; and (iii) Subtenant agrees that
Sublessor may enforce all of the terms, provisions, representations, warranties,
covenants and conditions of the Prime Lease against Subtenant as if Subtenant
and Sublessor executed the Prime Lease as tenant and landlord respectively,
unless the context clearly otherwise requires, or except in such cases where a
term of this Sublease is more restrictive than a term of the Prime Lease dealing
with the same subject matter. Subtenant represents to Sublessor and acknowledges
that Subtenant has received a true and complete copy of the Prime Lease and that
it has reviewed and is familiar with the complete contents thereof.

 

2. Leased Premises. Sublessor hereby sublets to Subtenant, and Subtenant hereby
subleases from Sublessor, for the term and upon the conditions provided herein,
the Leased Premises. Subtenant agrees that the Leased Premises are in a
commercially acceptable condition and hereby subleases the Leased Premises in
“AS-IS” condition.

 

3. Term. The term of this Sublease shall commence on the closing of the IPO (the
“Commencement Date”) and shall be co-terminus with the Prime Lease, as the term
of the Prime Lease may be extended or renewed but in no event shall be less than
ten years following the Commencement Date. Each lease year under the Prime Lease
shall be a lease year for purposes of this Sublease, subject to any partial
initial lease year or partial final lease year under the Sublease.

 

4. Conditions. This Sublease is conditioned upon and shall be effective only
upon obtaining the written consent of Prime Landlord. If Prime Landlord’s
consent to this Sublease has not been obtained, this Sublease shall be null and
void and of no further force or effect.

 

5. Rent. Subtenant shall pay Sublessor annual rent (the “Annual Rent”) in the
amount of Five Hundred Forty-Eight Thousand Five Hundred Sixty-Nine Dollars and
Sixty Cents ($548,569.60) in six equal installments of Ninety-One Thousand Four
Hundred Twenty-Eight Dollars and Twenty-Seven Cents ($91,428.27) on the first
day of each of the months of May, June, July, August, September and October each
lease year during the term of this Sublease (the “Payment Dates”), commencing on
the first such Payment Date immediately after the Commencement Date, which
amount shall be payable without any demand, deduction, setoff or abatement
whatsoever. In the event the term of this Sublease expires on a date other than
an anniversary of the Commencement Date, Subtenant’s Annual Rent obligation for
the lease year of such expiration shall be pro rated for the number of calendar
months in the lease year prior to the expiration date and any unpaid portion
shall be paid on or prior to the expiration date.

 

7



--------------------------------------------------------------------------------

6. Additional Rent. Throughout the term of this Sublease, Subtenant agrees to
pay to Sublessor, as additional rent under this Sublease, all charges for any
additional services provided to Subtenant and any other amounts payable under
the Prime Lease by the tenant thereunder which are not included within the
amounts payable by Subtenant under Section 5 above.

 

7. Insurance. Subtenant shall obtain and maintain, with respect to the Leased
Premises, all insurance types and coverages as specified in the Prime Lease to
be obtained and maintained by Sublessor, as Tenant, in amounts not less than
those specified in the Prime Lease. All policies of insurance obtained by
Subtenant shall name Prime Landlord and Sublessor as additional insureds and
loss payees thereon in accordance with the Prime Lease. Subtenant’s insurance
shall be primary over Prime Landlord’s and Sublessor’s insurance.

 

8. Compliance with Laws. Subtenant, at its sole cost and expense, shall comply
with all present and future laws, rules, orders, regulations, ordinances and
requirements of all federal, state and municipal governments, courts,
departments, commissions, boards, and offices having jurisdiction over the
Leased Premises, as well as all lawful rules, orders, and regulations of the
board of fire underwriters having jurisdiction over the Leased Premises
(together “Laws”), which pertain to the Leased Premises or any equipment or
furnishings therein.

 

9. Alterations. Subtenant shall not make any alteration, improvement, or
installation (hereinafter called “Alterations”) in or to the Leased Premises,
without in each instance obtaining the prior written consent of Prime Landlord
and Sublessor.

 

10. Brokers. Each party hereby represents and warrants to the other that it has
not dealt with any person or company acting as a broker in connection with this
Sublease for the Leased Premises, and agrees to indemnify and hold harmless
against any claim or claims for brokerage or other commission or fee arising
from or out of any breach of the foregoing representation or warranty.

 

11. Successors and Assigns. Sublessee cannot assign this Sublease without the
prior written consent of Sublessor. The obligations of this Sublease shall bind
and benefit the successors and permitted assigns of the parties with the same
effect as if mentioned in each instance where a party hereto is named or
referred to.

 

12. Notices. Any and all communications delivered hereunder shall be sent by
hand delivery or recognized overnight courier: if to Prime Landlord, Shell
Island Resort Homeowners’ Association, Inc., P.O. Box 31, Wrightsville Beach
North Carolina 28480; and if to Subtenant, 6411 Ivy Lane, Suite 510, Greenbelt,
MD 20770 and if to Sublessor, 814 Capitol Landing Road, Williamsburg, VA 23185
or to such other address and attention as any of the above shall notify the
others in writing. Any such notices shall be deemed given when deposited with
such overnight courier or when actually hand delivered.

 

13. Defaults of Subtenant.

 

8



--------------------------------------------------------------------------------

(a) Event of Default. Each of the following events shall constitute an “Event of
Default” by Subtenant under this Sublease:

 

(i) If Subtenant fails to pay any rent when due, or any other charge required to
be paid by Subtenant hereunder within six (6) business days after Sublessor
delivers notice that the same is past due and payable;

 

(ii) If Subtenant fails to maintain insurance required hereunder or fails to
timely deliver any estoppel certificate required hereunder;

 

 

(iii) If Subtenant fails to perform or observe any other term, provision,
covenant, condition, representation, warranty or requirement of this Sublease,
or any term provision, covenant, condition, representation, warranty or
requirement of the Prime Lease incorporated in this Sublease and binding on
Subtenant, on the part of Subtenant to be performed or observed, and such
failure continues for twelve (12) days after written notice from Sublessor
(except that such twelve (12) day period shall be extended for such additional
period of time as may reasonably be necessary to cure such Event of Default, if
such Event of Default, by its nature, cannot be cured within such twelve (12)
day period, provided that Subtenant commences to cure such Event of Default (and
so notifies Sublessor in writing) within such twelve (12) day period and is, at
all times thereafter, in the process of diligently curing the same;

 

(iv) The assignment, transfer, mortgaging or encumbering of this Sublease or the
subletting of the Leased Premises in a manner not permitted in accordance with
the Prime Lease; or

 

(v) The taking of this Sublease or the Leased Premises, or any part thereof,
upon execution or by other process of law directed against Subtenant, or upon or
subject to any attachment at the insistence of any creditor of or claimant
against Subtenant, which execution or attachment shall not be discharged or
disposed of within thirty (30) days after the levy thereof, or the occurrence of
any of the events listed in Section 12 of the Prime Lease.

 

(b) Remedies. Upon the occurrence of an Event of Default, Sublessor shall have
the same rights and remedies as to Subtenant and the Leased Premises as Prime
Landlord would have following the occurrence of an event of default by Sublessor
as tenant under the Prime Lease.

 

14. Miscellaneous.

 

(a) Entire Agreement. This Sublease, the Prime Lease, and any Exhibits or
Addenda attached thereto contain the entire integrated agreement of the parties
hereto and there are no promises, agreements, conditions, undertakings,
warranties or representations between them other than as herein or therein set
forth. This Sublease may be amended only by a written amendment duly executed by
Sublessor and Subtenant.

 

9



--------------------------------------------------------------------------------

(b) Governing Law; Venue. This Sublease shall be governed by the laws of the
State of North Carolina without regard to its conflict of laws principles.

 

(c) Captions and Section References. Captions and numbers contained in this
Sublease are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or intent of such sections of this
Sublease nor in any other way affect this Sublease. Section references shall
refer to sections of this Sublease, unless otherwise stated.

 

(d) Days. Unless expressly stated to the contrary, all references in this
Sublease to “days” shall mean calendar days, not business days. The term
“business day” shall mean each calendar day Monday through Friday except for
legal holidays.

 

(e) Subtenant Authority. Subtenant represents that it has the power and
authority to enter into this Sublease, and that all requisite action to
authorize Subtenant to enter into this Sublease has been duly taken.

 

(f) Counterparts. This Sublease may be executed in several counterparts, but all
counterparts shall constitute one and the same instrument.

 

(g) No Waiver. No delay or failure by Sublessor to exercise or enforce any of
Sublessor’s rights or remedies or Subtenant’s obligations shall constitute a
waiver of any such rights, remedies or obligations.

 

(h) Savings Clause. If any provision of this Sublease or the application thereof
to any person or circumstance is to any extent held invalid, then the remainder
of this Sublease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby, and each provision of this Sublease shall be valid and
enforced to the fullest extent permitted by law.

 

(i) Termination of Prime Lease. Sublessor agrees that it will not voluntarily
terminate the Prime Lease so long as this Sublease is in full force and effect.
Sublessee agrees to use its best efforts to avoid a termination of the Prime
Lease.

 

[signatures follow on next page]

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Sublease as of the day
and year first above written.

 

 

SUBLESSOR:   By:   MHI HOSPITALITY CORPORATION, its general partner By:        
  [                                 ] President       SUBTENANT:             MHI
HOTELS, L.L.C., a Virginia limited liability company             By:          
[                                 ] President

 

 

 

 

 

11